ALLOWANCE
The Examiner was persuaded by the arguments filed on 2/10/22, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-20 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Calmon discloses a reinforcement learning system for performing system resource allocation. (US 2020/0241921 A1.)
Paternina-Arboleda discloses a reinforcement learning system for enterprise optimization tasks. (Paternina-Arboleda CD, Montoya-Torres JR, Fabregas-Ariza A. Simulation-optimization using a reinforcement learning approach. In2008 Winter Simulation Conference 2008 Dec 7 (pp. 1376-1383). IEEE.)
Wang discloses a system for learning user preferences using a multinomial-logit choice model. (See p. 4.) (Wang Z, Zaman T. Learning Preferences and User Engagement Using Choice and Time Data. arXiv preprint arXiv:1608.08168. 2016 Aug 29.)
Wu discloses a recommender system using user profiling. (Wu Q, Wang H, Hong L, Shi Y. Returning is believing: Optimizing long-term user engagement in recommender systems. In Proceedings of the 2017 ACM on Conference on Information and Knowledge Management 2017 Nov 6 (pp. 1927-1936).)

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
updating the entity profile based on the simulated response output, wherein a budget feature of the entity profile is updated based on a utility of the at least one resource to the simulated entity.
Independent claim 13 is allowable for the same reason as claim 1.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124